                            1   Cecily A. Dumas (SBN 111449)
                                Lauren T. Attard (SBN 320898)
                            2   Elizabeth A. Green (SBN 0600547) Pro Hac Vice
                                BAKER & HOSTETLER LLP
                            3   1160 Battery Street, Suite 100
                                San Francisco, CA 94111
                            4   Telephone: 628.208.6434
                                Facsimile: 310.820.8859
                            5   Email: cdumas@bakerlaw.com
                                Email: lattard@bakerlaw.com
                            6   Email: egreen@bakerlaw.com
                            7   Proposed Counsel to the
                                Official Committee of Unsecured Creditors
                            8
                                                      IN THE UNITED STATES BANKRUPTCY COURT
                            9
                                          NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
                           10

                           11
                                IN RE:                                           ) Case No.: 18-31087 (HLB)
B AKER & H OSTETLER LLP




                           12                                                    )
   A TTORNEYS AT L A W
     S AN F RANCISCO




                                SEDGWICK LLP                                     ) CHAPTER 11
                           13                                                    )
                                                   Debtor.                       ) OBJECTION OF THE OFFICIAL
                           14                                                    ) COMMITTEE OF UNSECURED
                                                                                 ) CREDITORS TO DEBTOR’S MOTION
                           15                                                    ) FOR ORDER APPROVING
                                                                                 ) COMPROMISE WITH GRM
                           16                                                    ) INFORMATION MANAGEMENT
                                                                                 ) SERVICES
                           17                                                    )
                                                                                 ) Hearing Date:
                           18                                                    ) Date:   April 3, 2019
                                                                                 ) Time: 3:30 p.m.
                           19                                                    ) Place: U.S. Bankruptcy Court
                                                                                 )          450 Golden Gate Ave., 16th Fl.
                           20                                                    )          Courtroom 19
                                                                                 )          San Francisco, CA 94102
                           21                                                    ) Judge: Hon. Hannah L. Blumenstiel
                                                                                 )
                           22

                           23
                                         The Official Committee of Unsecured Creditors (the “Committee”) of Sedgwick LLP
                           24
                                (“Sedgwick” or the “Debtor”) appointed in the above-captioned bankruptcy case (the
                           25
                                “Bankruptcy Case”) hereby objects (the “Objection”) to the Debtor’s Motion for Order
                           26
                                Approving the Compromise of a Controversy Among the Debtor and GRM Information
                           27

                           28


                                         OBJECTION TO MOTION TO APPROVE COMPROMISE WITH GRM INFORMATION MANAGEMENT SERVICES
                          Case: 18-31087      Doc# 197       Filed: 03/28/19   Entered: 03/28/19 16:22:34
                                                                           CASE NO.: 18-31087
                                                                                                               Page 1 of 8
                             1   Management Services (the “Motion”) [Docket No. 164]. In support of the Objection, the
                             2   Committee respectfully states as follows:
                             3                                    PRELIMINARY STATEMENT
                             4          1.      The Debtor seeks approval of a compromise with creditor GRM Information
                             5   Management Services (“GRM”). The Debtor proposes to pay GRM an amount “not to exceed”
                             6   $775,000. This amount is purportedly payment to GRM for the offsite storage and retrieval of the
                             7   Debtor’s client files (“Client Files”).      The Debtor asserts that the proposed settlement is
                             8   approximately a 50% discount from the claim GRM could assert in the amount of approximately
                             9   $1.35 million. The Debtor has provided the Committee with a spreadsheet quantifying this
                           10    potential claim. The potential claim is comprised of alternatively approximately $1.329 million in
                           11    “access, destruction, and reimbursement” charges or approximately $1.350 million in “access,
B AKER & H OSTETLER LLP




                           12
   A TTORNEYS AT L A W




                                 ‘permout,’ and reimbursement charges.” GRM has only filed a proof of claim in the amount
     S AN F RANCISCO




                           13    $85,788.81. GRM has not filed an administrative claim.
                           14           2.      The proposed compromise is not in the best interest of the bankruptcy estate and
                           15    fails to meet the requisite standards for approval of a Rule 9019 motion. The proposed payment
                           16    will significantly risk that the estate becomes administratively insolvent. The Debtor has failed to
                           17    carry its burden of proving that GRM would be entitled to an administrative claim equal to $1.35
                           18    million, or even $775,000, and GRM has not filed any administrative claim. GRM is impermissibly
                           19    refusing to release the Client Files to the clients unless the Court approves the proposed settlement.
                           20    GRM asserts it holds a warehouse lien under UCC § 7-209 in confidential client personal, financial,
                           21    and health data. However, GRM either does not have a valid lien in the Client Files or its lien has
                           22    no value. GRM cannot foreclose upon the Client Files, liquidate the Client Files, or otherwise
                           23    recover any proceeds from foreclosure of any asserted lien. GRM cannot sell the Client Files with
                           24    confidential client personal, financial, and health data to any purchaser. GRM is either an
                           25    unsecured creditor with no valid lien or its lien has no value. GRM is not entitled to payment that
                           26    far exceeds its filed proof of claim amount and unasserted administrative claim.
                           27

                           28


                                                                                  2
                          Case: 18-31087
                                4814-7328-9872.1
                                                 Doc# 197   Filed: 03/28/19     Entered: 03/28/19 16:22:34        Page 2 of 8
                             1                                            BACKGROUND
                             2          3.      On October 2, 2018 (the “Petition Date”), the Debtor filed a voluntary petition for
                             3   relief under chapter 11 of the Bankruptcy Code. The Debtor has continued to manage its assets and
                             4   operate its business as a debtor-in-possession pursuant to sections 1107(a) and 1108 of the
                             5   Bankruptcy Code. No request has been made for the appointment of a trustee or examiner.
                             6          4.      On October 10, 2018, the Office of the United States Trustee appointed the
                             7   Committee [Docket No. 37]. The members of the Committee are: (i) BMO Harris Bank; (ii) CPF
                             8   801 Tower LLC; and (iii) One North Wacker Drive LLC.
                             9          5.      On October 31, 2018, the Debtor filed its Motion for Approval of Settlement
                           10    Procedures for Compromising Accounts Receivable (“Settlement Procedures Motion”) [Docket
                           11    No. 81]. On November 8, 2018, the Court entered an order approving the Settlement Procedures
B AKER & H OSTETLER LLP




                           12
   A TTORNEYS AT L A W




                                 Motion [Docket No. 90].
     S AN F RANCISCO




                           13           6.      On November 13, 2018, the Debtor filed its Motion and Memorandum of Points and
                           14    Authorities in Support of Motion for Approval of Client File Disposition Procedures (“File
                           15    Disposition Motion”) [Docket No. 98]. On December 4, 2018, the Court entered an order
                           16    approving the File Disposition Motion [Docket No. 112].
                           17                                               OBJECTION
                           18           7.      Bankruptcy Rule 9019(a) permits a debtor-in-possession to seek approval of a
                           19    settlement or compromise. Fed. R. Bankr. P. 9019(a). Before approving a proposed settlement,
                           20    the Court must conduct a balancing test to determine if the proposal is in the best interest of the
                           21    bankruptcy estate. In re A&C Properties, 784 F.2d 1377, 1381 (9th Cir. 1986). In determining
                           22    whether to approve a proposed compromise, the court must consider: “(a) the probability of success
                           23    in the litigation, (b) the difficulties, if any to be encountered in the matter of collection; (c) the
                           24    complexity of the litigation involved, and the expense, inconvenience and delay necessarily
                           25    attending it; (d) the paramount interest of the creditors and a proper deference to their reasonable
                           26    views in the premises.” Id.
                           27           8.      The Debtor asserts that the proposed settlement passes the A&C Properties’ test.
                           28    However, the Debtor does not argue that GRM would prevail on the merits of its claim. Instead,

                                                                                  3
                          Case: 18-31087
                                4814-7328-9872.1
                                                 Doc# 197   Filed: 03/28/19     Entered: 03/28/19 16:22:34        Page 3 of 8
                             1   the Debtor asserts that (a) it would have to argue that GRM did not provide benefit to the estate
                             2   because the Client Files have no value to the estate; (b) the Debtor would have to incur legal fees
                             3   opposing GRM’s motion for an administrative claim; (c) the Debtor would have to determine its
                             4   obligations under various applicable state law “in the context of confidential client files and the
                             5   duties the Debtor has or had to former clients”; and (d) there is an inherent risk to litigation. Motion,
                             6   p. 8. The Debtor fails to even argue, let alone carry, its burden to establish the first element of the
                             7   A&C Properties’ Rule 9019(a) test, i.e., that GRM would prevail on the merits of its claim.
                             8           9.      GRM has not filed an administrative claim. The Debtor has provided a computation
                             9   to the Committee that estimates a potential claim for GRM in the amount of approximately $1.35
                           10    million. However, there are disputed fact issues over how GRM would be entitled to $1.35 million,
                           11    or even $775,000 on an administrative claim for storage of client files when the Debtor asserts the
B AKER & H OSTETLER LLP




                           12
   A TTORNEYS AT L A W




                                 monthly storage costs are approximately $35,000 per month. The Debtor cannot carry its burden
     S AN F RANCISCO




                           13    of proving GRM’s potential administrative claim, and the relevant “discount” obtained from the
                           14    proposed settlement, when GRM has not even filed an administrative claim, documented the basis
                           15    for such claim, or identified its entitlement to one.
                           16            10.     GRM could not prevail on the merits of its claim that it is a secured creditor because
                           17    GRM cannot hold a lien in confidential attorney-client files. Client files contain the clients’
                           18    confidential personal, financial, and health data, including social security numbers, account
                           19    numbers and transactions, and other protected data. GRM cannot foreclose any lien in Client Files,
                           20    because it could not sell the Client Files to any third party, or otherwise utilize them for them any
                           21    commercial purpose. To the extent GRM has a valid lien in the actual paper, the lien is worthless.
                           22            11.     While GRM asserts a lien under Article 7 of the Uniform Commercial Code, GRM
                           23    does not identify which state’s material lien statute applies. Regardless, there is no authority that
                           24    a warehouse or storage lien would be valid in confidential personal, financial, and health data of
                           25    attorney clients, or that GRM could foreclose or liquidate its lien without impermissibly damaging
                           26    the clients themselves.
                           27

                           28


                                                                                   4
                          Case: 18-31087
                                4814-7328-9872.1
                                                 Doc# 197    Filed: 03/28/19     Entered: 03/28/19 16:22:34          Page 4 of 8
                             1          12.     It is axiomatic that the attorney-client privilege confers upon the client an
                             2   expectation of privacy in his or her confidential communications with the attorney. DeMassa v.
                             3   Nunez, 770 F.2d 1505, 1506 (9th Cir. 1985):
                             4                  Neither the State of California, where the search took place, Congress nor
                             5                  the federal courts dispute this hornbook rule. See, e.g., Upjohn Co. v. United
                             6                  States, 449 U.S. 383, 389, 101 S.Ct. 677, 682, 66 L.Ed.2d 584 (1981);
                             7                  Darrow v. Gunn, 594 F.2d 767, 774–75 (9th Cir.), cert. denied, 444 U.S.
                             8                  849, 100 S.Ct. 99, 62 L.Ed.2d 64 (1979); United States v. Landof, 591 F.2d
                             9                  36, 38 (9th Cir.1978) (citing 8 Wigmore, Evidence, § 2292 (McNaughton
                           10                   Rev.1961)); United States v. Friedman, 445 F.2d 1076, 1085 (9th Cir.), cert.
                           11                   denied 404 U.S. 958, 92 S.Ct. 326, 30 L.Ed.2d 275 (1971); Cal.Evid.Code
B AKER & H OSTETLER LLP




                           12
   A TTORNEYS AT L A W




                                                §§ 952, 954; Fed.R.Evid. 501 (incorporating common law principles of
     S AN F RANCISCO




                           13                   privilege). In fact, courts and legislatures explicitly espouse this axiom.
                           14                   Klitzman, Klitzman & Gallagher v. Krut, 744 F.2d 955, 960–61 (3rd
                           15                   Cir.1984) (citing Model Rules of Professional Conduct Rule 1.6 (1983) and
                           16                   Model Code of Professional Responsibility DR 4–101 (1980)); United
                           17                   States v. Medows, 540 F.Supp. 490, 499 n. 35 (S.D.N.Y.1982) (“Of course,
                           18                   the Court recognizes that [the lawyer's] clients have an interest in the
                           19                   privacy of their files.”); Law Offices of Bernard D. Morley v. MacFarlane,
                           20                   647 P.2d 1215, 1222 (Colo.1982) (“there is an enhanced privacy interest
                           21                   underlying the attorney-client relationship which warrants a heightened
                           22                   degree of judicial protection and supervision when law offices are the
                           23                   subject of a search for client files or documents”); Privacy Protection Act,
                           24                   42 U.S.C. §§ 2000aa–11(a)(3) (the Attorney General must recognize
                           25                   “special concern for privacy interests in cases in which a search or seizure
                           26                   for such documents could intrude upon a known confidential relationship
                           27                   such as that which may exist between ... lawyer and client”).
                           28           GRM cannot prevail in proving a valid secured claim in the Client Files.

                                                                                 5
                          Case: 18-31087
                                4814-7328-9872.1
                                                 Doc# 197   Filed: 03/28/19    Entered: 03/28/19 16:22:34         Page 5 of 8
                             1           13.     The Debtor concedes that the second element of the A&C Properties’ test, i.e., the
                             2   difficulties of collection, favors denying the Motion: “The Debtor acknowledges that there would
                             3   be minimal difficulty of collection if the Debtor is the prevailing party because the result would be
                             4   a disallowed claim. Objection, p. 8. The Debtor adds that because the estate would expend fees in
                             5   objecting to GRM’s claim it would “reduce” the recovery to general unsecured creditors. Id. At
                             6   pp. 8-9. However, allowance of a payment of $775,000 to GRM would far exceed any reduction
                             7   to distribution to general unsecured creditors caused by expending fees objecting to GRM’s secured
                             8   claim. Particularly since GRM would have no basis to assert a valid lien. See also 11 U.S.C. §
                             9   506(c) (allowed secured claim limited to the value of the creditor’s interest in the collateral). The
                           10    second element of the A&C Properties’ test further favors denial of the Motion.
                           11            14.     The Debtor argues that the proposed settlement satisfies the third prong of the A&C
B AKER & H OSTETLER LLP




                           12
   A TTORNEYS AT L A W




                                 Properties’ test, i.e., based on the complexity of the litigation, and the expense, inconvenience, and
     S AN F RANCISCO




                           13    delay necessarily attending it. Motion, p. 9. However, the litigation would not be complex,
                           14    expensive, inconvenient, or slow. GRM has not legal basis to assert a lien in the Client Files, or
                           15    alternatively, no ability to prove that any valid lien has any value. GRM cannot foreclose on any
                           16    lien in the Client Files. Selling the Client Files with confidential personal, financial, and health
                           17    data pursuant to foreclosure would violate the protected privacy interests of the clients. Given that
                           18    GRM cannot prove a legitimate secured claim of any value, any litigation objecting to GRM’s
                           19    secured claim would be simple, inexpensive, and quick.
                           20            15.     Lastly, the Debtor asserts that the settlement agreement serves the interests of
                           21    creditors. Motion, p. 9. “[T]he Settlement Agreement will avoid unnecessary and potentially
                           22    protracted litigation, reduce the potential pool of general unsecured claims, and effectively cap a
                           23    significant expense related to administering this chapter 11 case.” Id. However, the settlement
                           24    agreement is not in the best interest of the creditors or the estate.
                           25                    a.      The settlement would significantly risk the estate becoming administratively
                           26            insolvent. The Debtor’s January 2019 Operating Report indicates the estate has less than
                           27            $2.1 million in cash or cash equivalents. [Docket No. 163, p. 3]. The estate has accrued,
                           28            unpaid professional fees of approximately $775,000. Id., p. 2. Payment of $775,000 to

                                                                                   6
                          Case: 18-31087
                                4814-7328-9872.1
                                                 Doc# 197    Filed: 03/28/19     Entered: 03/28/19 16:22:34       Page 6 of 8
                             1          GRM will leave the estate with less than $600,000 for administrative expenses accruing
                             2          since January 2019. The estate needs to remain administratively solvent to enable the estate
                             3          to pursue claims against the former partners of the Debtor.              Utilizing the estate’s
                             4          administrative solvency to pursue recoveries that will increase the estate’s assets and
                             5          increase the distribution to creditors better serves the best interest of the estate.
                             6                  b.      To the extent GRM holds a lien at all, the Debtor was never entitled to grant
                             7          a lien in the Client Files. The confidential personal, financial, and health data in the Client
                             8          Files remains property of the clients. The Debtor, in its capacity as attorney for its clients,
                             9          never acquired or owned its clients’ confidential personal data, and had no right or ability
                           10           to grant GRM a lien in such data.
                           11                   c.      The proposed settlement does not benefit the estate in any way. The storage
B AKER & H OSTETLER LLP




                           12
   A TTORNEYS AT L A W




                                        and disposition of the Client Files is a dispute between the clients and GRM. GRM is
     S AN F RANCISCO




                           13           refusing to release files to clients until it obtains approval of the proposed Settlement.
                           14           GRM’s improper attempt to leverage a payment to allow the clients to retrieve their
                           15           confidential personal, financial, and health data is contrary to the best interests of the estate.
                           16           The Debtor’s clients entrusted their confidential data to the Debtor and its attorneys.
                           17           Approving the settlement would only validate GRM’s improper conversion of the Client
                           18           Files as a means of coercing payment.
                           19                   d.      Given that GRM cannot prove it holds a lien in the Client Files, paying GRM
                           20           as if it is secured in collateral worth at least $775,000 is baseless.
                           21           The proposed settlement is contrary to the best interest of the general unsecured creditors,
                           22    will risk rendering the estate insolvent and will hamper the estate’s ability to recover additional
                           23    assets for distribution, will significantly diminish the funds available to creditors, and will
                           24    significantly diminish their percentage and amount of recovery. The Debtor fails to carry its burden
                           25    of proving any of the A&C Properties’ elements. The proposed settlement only benefits GRM and
                           26    does so to the significant detriment of the estate and the general unsecured creditors.
                           27

                           28


                                                                                   7
                          Case: 18-31087
                                4814-7328-9872.1
                                                 Doc# 197   Filed: 03/28/19      Entered: 03/28/19 16:22:34         Page 7 of 8
                             1                                           CONCLUSION
                             2          WHEREFORE, the Committee respectfully requests that this Court (1) deny the Debtor’s
                             3   Motion, and (2) grant such other and further relief as the Court may deem just and proper.
                             4    Dated: March 28, 2019                    Respectfully submitted,
                             5
                                                                           BAKER & HOSTETLER LLP
                             6

                             7                                             By:     /s/ Lauren T. Attard
                                                                                   Cecily A. Dumas
                             8                                                     Lauren T. Attard
                                                                                   Elizabeth A. Green (Pro Hac Vice)
                             9
                                                                                   Proposed Counsel for the Official Committee of
                           10                                                      Unsecured Creditors
                           11
B AKER & H OSTETLER LLP




                           12
   A TTORNEYS AT L A W
     S AN F RANCISCO




                           13

                           14

                           15

                           16

                           17

                           18

                           19
                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28


                                                                                8
                          Case: 18-31087
                                4814-7328-9872.1
                                                 Doc# 197   Filed: 03/28/19   Entered: 03/28/19 16:22:34       Page 8 of 8
